Mr. Justice McSurely delivered the opinion of the court. This Court gathers from the briefs of opposing counsel that it is claimed that upon the trial some things were said and done by counsel for both sides, and particularly by the attorney for the defendant in error, which were highly improper and constituted prejudicial error ■ but inasmuch as nothing of what counsel either said or did upon the trial appears in the abstract of record, we cannot arrive at any opinion thereon. As to the claim that the verdict of the jury is contrary to the evidence, we can only say that a reading of the abstract of record and consideration of the arguments of counsel do not incline us so to think. The judgment will therefore be affirmed. Affirmed.